Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 1 of 9




                EXHIBIT A
  Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 2 of 9




                       Declaration of Prof. Gregory B. Dudley, Ph.D.


BACKGROUND

  1. I am the Eberly Family Distinguished Professor and Department Chair of the C. Eugene
     Bennett Department of Chemistry at West Virginia University in Morgantown, WV.
     Prior to this appointment, I was a Professor and Associate Chair in the Department of
     Chemistry and Biochemistry at Florida State University (FSU) in Tallahassee, FL, and
     member of the Graduate Faculty in the College of Pharmacy and Pharmaceutical Science
     at Florida A&M University (FAMU) in Tallahassee, FL.

  2. I graduated magna cum laude with a B.A. in Chemistry from FSU in 1995, and I earned a
     Ph.D. in Organic Chemistry from the Massachusetts Institute of Technology (MIT) in
     2000. I then received a National Institutes of Health (NIH) Fellowship to conduct
     postdoctoral research in Molecular Pharmacology and Chemistry at the Sloan–Kettering
     Institute for Cancer Research, the research wing of the Memorial Sloan–Kettering Cancer
     Hospital in New York, NY. I worked in this capacity from 2000–2002, at which point I
     accepted an Assistant Professor position at FSU. I was promoted to Associate Professor
     with tenure in 2008 and Professor in 2015.

  3. My research efforts have produced over 70 peer-reviewed publications, 7 invited
     contributions to leading reference works in organic chemistry, and multiple patents for
     innovations leading to two commercial products.

  4. I have been called upon frequently to provide expert peer-review services for leading
     journals in chemistry (e.g., Journal of the American Chemical Society), organic chemistry
     (e.g., The Journal of Organic Chemistry), and medicinal chemistry (e.g., ACS Medicinal
     Chemistry) and major research funding agencies (e.g., National Institutes of Health,
     National Science Foundation, American Chemical Society). I have delivered well over
     100 invited lectures at universities, scientific conferences, and pharmaceutical companies.
     I have received numerous awards and recognition related to research, teaching, and
     innovation in chemistry.

  5. I am an independent consultant specializing in organic chemistry and related fields. I
     have provided expert opinion reports, analysis, and/or testimony on the scientific
     considerations relevant to Controlled Substance Analogue determinations and other
     similarity comparisons on multiple occasions.

  6. I have consulted on dozens of cases related to designer drugs and the Analogue
     Enforcement Act, testified on numerous occasions in Federal and State courts, and given
     professional development seminars and panel presentations on molecular and
     pharmacological similarity comparisons to conventions of attorneys.

  7. I have lectured on molecular similarity comparisons at regional and national meetings of
     the American Chemical Society.




                                                                                                1
     Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 3 of 9




     8. I contributed to an Amicus Brief submitted to the Supreme Court of the United States in
        the case of McFadden v. United States of America.

     9. I have provided written and oral testimony by invitation on two occasions to the United
        States Sentencing Commission on the topic of emerging designer drugs.

     10. My credentials and experience are outlined in my CV.


SUMMARY OPINION

     11. U-47,700 is not substantially similar in chemical structure to AH-7921.

              a. U-47,700 has a different core structure and different chemical functionality
                 compared to the controlled substance, with atomic connectivity changing in such
                 manner that functionality existing in AH-7921 is eliminated in U-47,700.

     12. Furanyl fentanyl is not substantially similar in chemical structure to fentanyl.

              a. Furanyl fentanyl has a different core structure compared to the controlled
                 substance.

     13. Acryl fentanyl is not substantially similar in chemical structure to fentanyl.

              a. Acryl fentanyl has different chemical functionality (new functional group)
                 compared to the controlled substance.

     14. Core structure and functional groups are defining features of chemical structures and
         primary considerations of structure-based comparisons for regulatory controls.


BASIS AND RATIONALE1

     15. I have reviewed published literature on similarity comparisons, including molecular
         similarity comparisons, and on the significance and impact of various changes in
         chemical structure.

     16. Analogue determinations require subjective similarity comparisons of molecular
         substances, which are impossible to accomplish objectively and consistently: “it cannot
         be said with certainty if two compounds are similar to each other.”2




1.   Technical note: The molecular structures of substances discussed herein are graphically depicted using
     two-dimensional line drawing notation, in accord with standard practices in organic chemistry. The
     reference synthetic cannabinoid is illustrated in red, and the alleged chemical analog is illustrated in
     black.
2. Maggiora, Gerald M., Martin Vogt, Dagmar Stumpfe, and Jürgen Bajorath. "Molecular Similarity in
   Medicinal Chemistry." Journal of medicinal chemistry 57 (2014), 3186–3204.

                                                                                                           2
    Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 4 of 9




    17. There is no statutory definition of “substantially similar”, nor is there any scientifically
        accepted standard, definition, or measure for determining the scope of analogue
        comparisons.3

    18. Although there can be no objective measure of “substantially similar”, in my opinion the
        following if/then statement can help define an appropriate scope of coverage and guide
        consistent determinations:
        If substances that are “substantially similar” can be subjected to the same regulatory
        controls, then “substantially similar” means similar enough to be subjected to the same
        regulatory controls.

    19. Changes to core framework features and/or chemical functional groups are generally
        regarded as significant in medicinal chemistry.

    20. Changes to core framework features and/or chemical functional groups are also regarded
        as significant in the context of regulatory controls, as exemplified by the statutory
        definition of “positional isomer”, in which any change of core structure or chemical
        functionality / functional groups is disqualifying (emphasis added):
        “the term “positional isomer” means any substance possessing the same molecular
        formula and core structure and having the same functional group(s) and/or substituent(s)
        [attached] in such manner that no new chemical functionalities are created and no
        existing chemical functionalities are destroyed…”4

            a. As with the regulatory identification of controlled substance analogues, the
               regulatory identification of positional isomers requires subjective comparison of
               chemical structures.
            b. The regulatory guidance is to consider “core structure” and “functional group(s)”
               when making subjective positional isomer determinations, in addition to the
               objective consideration of the substances “having the same molecular formula”.
            c. It is similarly appropriate to consider core structure and functional group(s)
               when making subjective Analogue determinations, because core structure and
               functional groups are the defining structural features that determine properties of
               a molecular substance.

    21. Chemical structures having different core structures or different functional groups and/or
        chemical functionalities are not substantially similar, because they differ in significant
        ways.




3. Ralph Little and Shannon MacGillis, Synthetic Drug Compounds — The Need for a Systematic
   Approach. North Florida High Intensity Drug Trafficking Area position paper, November 17, 2014.
4. From: Definition of ‘‘Positional Isomer’’ as It Pertains to the Control of Schedule I Controlled
    Substances. 21 CFR Part 1300 [Docket No. DEA–260F] Federal Register / Vol. 72, No. 231 / Monday,
    December 3, 2007.

                                                                                                       3
   Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 5 of 9




U-47,700

                                                                         loss of NH
                                                                          hydrogen
                             O                          O               bond donor
                                     N
                Cl                          Cl
                                 N                          N
                                 H                                         different
                                                                N
                Cl                          Cl                          connectivity in
                           AH-7921                  U-47,700            core structure
   22. In my opinion, the substance U-47,700 should not be treated as Controlled Substance
       Analogue of AH-7921, because these two substances are not “substantially similar” in
       chemical structure.

   23. U-47,700 differs in chemical structure from AH-7921 by a change in the core structure.

           a. AH-7921 features a 1-aminomethylcyclohexylamine where U-47,700 has a
              trans-1,2-cyclohexanediamine.
           b. The differences in core structure mean that these two substances cannot achieve
              an appropriately similar shape to support similar molecular interactions,
              including with large biomolecules of relevance to understanding drugs of abuse.

   24. U-47,700 differs in chemical structure from AH-7921 by a change in the chemical
       functionality / functional group.

           a. AH-7921 is a secondary amide where U-47,700 is a tertiary amide.
           b. Therefore, AH-7921 is a hydrogen bond donor whereas U-47,700 is not.
           c. Hydrogen bonding is one of the fundamental mechanisms of molecular
              interactions, including with biomolecules of relevance to drugs of abuse.

   25. These differences in chemical structure are significant; AH-7921 and U-47,700 are not
       substantially similar in chemical structure.

                                 O                    CH3 O

                     H3C     N              NH          N                      NH
                                                        H
                                                   OH
                       H3C            N                          N
                                        H                           H
                              LSD     CH3           ergometrine CH3
                     controlled substance        essential medicine


   26. For context in Analogue determinations, consider that the chemical functionality /
       functional group difference in chemical structure between AH-7921 and U-47,700 is
       analogous to — but arguably greater than — the difference between LSD and
       ergometrine.

           a. LSD is a Schedule I controlled substance associated with hallucinations.
              Ergometrine is a World Health Organization-designated essential medicine for
              assisting with labor and delivery in pregnant mothers-to-be.
           b. Ergometrine is a secondary amide with an additional alcohol functional group,
              whereas LSD is a tertiary amide.



                                                                                                4
     Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 6 of 9




                O                              O                         O                         O

                                                                                               N
                                                                         N                         N
            N                              N                         N                                           F

                                                        F                            F
            JWH-018                AM-2201 (per DEA:         THJ-2201 (per DEA:           FUBIMINA (per DEA:
      (controlled substance)       substantially similar)    substantially similar)      not substantially similar)


     27. For context in Analogue determinations, consider that the core structure difference in
         chemical structure between AH-7921 and U-47,700 is analogous to — but arguably
         greater than — the difference between JWH-018 and FUBIMINA.

              a. According to DEA testimony,5 the synthetic cannabinoid FUBIMINA does not
                 meet their controlled substance analogue criteria because it is not “substantially
                 similar” in chemical structure to a controlled substance (i.e., JWH-018).
              b. JWH-018 is a Schedule I controlled substance and one of the original synthetic
                 cannabinoid ingredients in illicit synthetic marijuana products.
              c. AM-2201 and THJ-2201 are synthetic cannabinoids regarded by the DEA ODE
                 as “substantially similar” in chemical structure to a controlled substance (i.e.,
                 JWH-018 and AM-2201, respectively).
              d. FUBIMINA differs from the others in core structure.

     28. Considering that AH-7921 and U-47,700 are not substantially similar in chemical
         structure — they have different core structures and different chemical functionality —
         they should be regulated independently.

     29. In my opinion, U-47,700 is not a controlled substance analogue of AH-7921 by virtue of
         Prong 1 considerations: they are not “substantially similar” in chemical structure.

Furanyl fentanyl

                                           CH3                                   O
                                   O                                     O

                                       N                                     N                 furan
                                                                                         • aromatic ring
                               N                                 N                       • different from
                                                                                             fentanyl

                           fentanyl                         furanyl fentanyl


     30. In my opinion, the substance furanyl fentanyl should not be treated as a Controlled
         Substance Analogue of fentanyl, because these two substances are not “substantially
         similar” in chemical structure.

     31. Furanyl fentanyl differs in chemical structure from fentanyl by a change in the core
         structure.

5.   US v. Broombaugh, 5:14-cr-40005-DDC.

                                                                                                                      5
Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 7 of 9




        a. Differences in core structure are associated with different size, shape, and
           conformational dynamics of the molecules.
        b. Furanyl fentanyl has an extra ring system as compared to fentanyl, and this ring
           system is aromatic.
        c. Aromatic rings (e.g., furan) are associated with specific patterns of reactivity and
           binding interactions that are not available to alkyl (e.g. ethyl) groups.
        d. Alkyl groups, particularly when attached to a carbonyl as is the ethyl group in
           fentanyl, are associated with specific patterns of reactivity and binding
           interactions that are not available to aromatic rings.

                                                            N
                                                    N
                                                        N
                                       N(CH3)2                              N(CH3)2
                  HO
                                                                                triazole
                                                                            • aromatic ring
                               N                                 N          • different from
                               H                                 H             bufotenin
                             bufotenin                          rizatriptan
                       controlled substance                 migraine medicine


32. For context in Analogue determinations, consider that the core structure difference in
    chemical structure between fentanyl and furanyl fentanyl is analogous to (although
    arguably less than) the difference between bufotenin and rizatriptan (Maxalt).

        a. Bufotenin is a Schedule I controlled substance associated with hallucinogenic
           toads and mushrooms. Rizatriptan (Maxalt) is an unscheduled prescription
           medicine prescribed for migraine headaches.
        b. Rizatriptan (Maxalt) has an extra ring system as compared to bufotenine, and this
           ring system is aromatic.


                                                    O
                           O                                                    benzene
                                                                           • aromatic ring
                                                                             (like pyrrole)
                                                                     • similar to JWH-018, but
                       N                      O                      not “substantially similar”


                                                             CB-13
                      JWH-018                     NOT “substantially similar”
                controlled substance               in structure to JWH-018


33. For context in Analogue determinations, consider that the core structure difference in
    chemical structure between fentanyl and furanyl fentanyl is arguably greater than the
    difference between JWH-018 and CB-13.

        a. JWH-018 is a Schedule I synthetic cannabinoid controlled substance. CB-13 is
           also a synthetic cannabinoid.




                                                                                                   6
     Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 8 of 9




             b. According to DEA testimony,6 CB-13 “didn’t meet the definition of being
                substantially similar in chemical structure” to JWH-018.
             c. CB-13 has a different aromatic ring as compared to JWH-018, with an oxygen
                atom to off-set the differences in shape and binding interactions between the two
                aromatic rings.7
             d. The structure of CB-13 was designed to mimic JWH-018 in its size, shape, and
                binding interactions, but with the significant change of replacing one aromatic
                ring with another (i.e., similar but not “substantially similar”).
                     i. As noted by the designers of CB-13, the aromatic rings of JWH-018 and
                        CB-13 are similar in size, shape, and binding interactions. In their words,
                        “we replaced the indole ring system with a naphthalene one, as previous
                        work… had demonstrated a bioisosteric equivalency between indole and
                        naphthalene”.7
                    ii. If replacing one aromatic ring with another of similar size, shape, and
                        binding interactions is significant, then so is replacing an alkyl group
                        with an aromatic ring.

     34. In summary, it is my opinion that furanyl fentanyl is not substantially similar in chemical
         structures to fentanyl.

             a. The core structures of these two substances differ in a significant way.
             b. The furanyl portion of furanyl fentanyl is significant.
             c. If there is a significant difference between two structures, then the structures are
                not “substantially similar”.

Acryl fentanyl

                                         CH3                               CH2
                                 O                                 O

                                     N                                 N               acryl
                                                                                     • -bond
                            N                                N                    • electrophile
                                                                                 • different from
                                                                                     fentanyl
                          fentanyl                       acryl fentanyl


     35. In my opinion, the substance acryl fentanyl should not be treated as a Controlled
         Substance Analogue of fentanyl, because these two substances are not “substantially
         similar” in chemical structure.

     36. Acryl fentanyl differs in chemical structure from fentanyl by a change in the chemical
         functionality / functional group.

6.   US v. Fedida, 6:12-cr-209-Orl-37DAB.
7.   Dziadulewicz, Edward K., Stuart J. Bevan, Christopher T. Brain, Paul R. Coote, Andrew J. Culshaw,
     Andrew J. Davis, Lee J. Edwards et al. "Naphthalen-1-yl-(4-pentyloxynaphthalen-1-yl) methanone: a
     potent, orally bioavailable human CB1/CB2 dual agonist with antihyperalgesic properties and
     restricted central nervous system penetration." Journal of medicinal chemistry 50, no. 16 (2007): 3851-
     3856.

                                                                                                          7
Case 7:17-cr-00225-NSR Document 106-1 Filed 03/06/20 Page 9 of 9




        a. Acryl fentanyl has an acrylamide electrophilic alkene (C=C double bond),
           whereas fentanyl has a propanoyl amide.
        b. Acryl fentanyl can react with nucleophiles in ways that fentanyl cannot,
           including amines and thiols (sulfur-based nucleophiles) found in large
           biomolecules of relevance to drugs of abuse.

                       O     H               OH H
                                                                       H
                             N                  N                      N
                                 CH3                CH3                    CH3
                           CH3                CH3                   CH3
                  methcathinone        pseudoephedrine     methamphetamine
                controlled substance      (Sudafed)       controlled substance


37. For context in Analogue determinations, consider that the chemical functionality /
    functional group difference in chemical structure between acryl fentanyl and fentanyl is
    analogous to the difference between methcathinone and pseudoephedrine (Sudafed).

        a. Methcathinone is a Schedule I controlled substance associated with stimulant
           effects. Pseudoephedrine (Sudafed) is an over-the-counter cold medicine.
        b. Pseudoephedrine (Sudafed) has two extra hydrogen atoms and one fewer -bond
           as compared to methcathinone. Pseudoephedrine can be converted into
           methcathinone by the removal of two hydrogen atoms. Pseudoephedrine can be
           converted into methamphetamine by the removal of one oxygen atom.
        c. These chemical structure relationships resulted in pseudoephedrine being listed
           for restricted access as a controlled substance precursor, but not scheduled itself
           for controls. The additions or removals of hydrogen and oxygen atoms outlined
           above are relatively easy to accomplish in a chemistry lab, but they constitute
           significant changes to the chemical structure.
        d. Acryl fentanyl has two fewer hydrogen atoms and one extra -bond as compared
           to fentanyl. Acryl fentanyl can be converted into fentanyl by the addition of two
           hydrogen atoms.

38. In summary, it is my opinion that acryl fentanyl is not substantially similar in chemical
    structures to fentanyl.

        a. The chemical functionalities of these two substances differ in a significant way.
        b. The acryl portion of acryl fentanyl is significant.
        c. If there is a significant difference between two structures, then the structures are
           not “substantially similar”.

39. My analyses and opinions would be accepted by the scientific community.




                                                                                                  8
